William B. Brown, J.,
concurring in judgment only. In my opinion, no genuine conflict of law or fact existed between the judgment rendered by the Court of Appeals for Cuyahoga County in this case and the judgment rendered by the Court of Appeals for Franklin County in Cautela Bros. v. McFadden (1972), 32 Ohio App. 2d 329 [61 O.O. 2d 506], or the judgment of the Court of Appeals for Clinton County in Laughlin v. Hibbard (1974), 70 O.O. 2d 194, 328 N.E. 2d 827.3 The Court of Appeals for Cuyahoga County *19thus erred in certifying these cases as in conflict, and this court is without jurisdiction to hear the instant cause. I therefore concur in the judgment herein, but only because it lets stand the judgment of the lower court.
Section 3(B)(4) of Article IV of the Constitution of Ohio provides for certification of causes to this court:
“Whenever the judges of a court of appeals find that a judgment upon which they have agreed is in conflict with a judgment pronounced upon the same question by any other court of appeals of the state, the judges shall certify the record of the case to the supreme court for review and final determination.”
In assessing the purpose of an identically worded former constitutional provision,4 this court stated that “* * * the constitutional convention felt that it would be wholly unwise to create such a judicial structure as would permit one court of appeals to disregard and refuse to follow the judgment pronounced by another court of appeals upon the same question, without some method of composing the conflict thus created,” so it inserted this provision to insure that there would be “* * * an authoritative pronouncement upon legal questions * * * [which would result in] uniformity in judicial holdings.” State, ex rel. Sylvania Home Tel. Co., v. Richards (1916), 94 Ohio St. 287, 292-293.
This court subsequently concluded that in order to effectuate this purpose, “[t]his provision confers exclusive plenary authority on the judges of a Court of Appeals to determine the existence of such a conflict” and “such an affirmative finding and certification * * * is not subject to a review by the Supreme Court as to the existence of such a conflict. * * *” Farm Bureau Mut. Auto. Ins. Co. v. Buckeye Union Cas. Co. (1946), 147 Ohio St. 79 [33 O.O. 259], paragraphs two and four of the syllabus. (Emphasis added.)
After due consideration, I respectfully submit that the certification provision has been misconstrued as barring this court from making its own determination as to whether a conflict actually exists between the cases certified. Such an interpretation is neither mandated by the language of the provision, nor consistent with the avowed purpose of the certification provision. It is my strong belief that Section 3(B)(4), Article IV of the Ohio Constitution, to the contrary, imbues this court with the power to review whether the certified cases are indeed conflicting and to dismiss the cause if no genuine conflict is found to exist.
It is a basic tenet of interpretation that this court will give full force and effect to every word contained in an enactment. Section 3(B)(4), Article IV provides that appellate courts shall certify cases to this court for “review and determination” — it does not provide solely for determination. An interpretation which allows this court to “review” cases to assess whether a genuine conflict does exist gives full force and effect to each and every word in this *20constitutional provision. To hold otherwise is to render the term “review” within the provision meaningless.
It is also a well-established principle that this court will attempt to give to each provision such force as will accomplish its ascertainable purpose. The purpose of the certification provision, as stated in Sylvania Home Tel. Co., supra, is to promote uniformity of law throughout Ohio. A construction of this provision which requires this court to blindly and unthinkingly accept a lower court’s determination of the existence of conflict does nothing to promote the avowed purpose of the provision. For, if there is indeed no genuine conflict between the causes certified, then a decision rendered by this court on the certified issue will not resolve any existing disagreement between lower courts upon the same legal question. In this respect, a decision by this court on an improperly certified case will in no way promote uniformity in judicial holdings as was envisioned by the constitutional convention when it adopted the certification provision. It clearly was not the intention of the framers of this provision, then, to require this court to take jurisdiction over cases which do not present a genuine conflict.
Moreover, a construction of the certification provision which gives courts of appeals plenary power to decide whether a conflict exists unnecessarily impinges upon the inherent power of the court to control its own docket. If this court unquestionably accepts the determination of the lower courts as to certification, the Supreme Court docket will be, to a certain extent, beyond this court’s very control. This is, indeed, of great consequence when viewed in the light of this court’s ever-increasing case load.
During my tenure on the court, the number of cases certified to this court has steadily increased. This trend is likely to continue and can be attributed to various factors. The fact that society has become more litigious in recent years, coupled with the increased number of lawyers joining the work force every year and the increase in the number of appellate court opinions reported and published has no doubt had its impact. If this court has no inherent power to dispose of improperly certified cases, the potential looms that such causes could constitute the bulk of cases heard by this court every year. If this court must resolve cases even where no conflict actually exists solely because a court of appeals certified the cause, appellate courts could effectively control the issues to be determined by this court. To so allow would result in the “tail wagging the dog,” a result certainly not intended by the framers of Ohio’s Constitution.
As resolution of the instant case, a case I believe to be improperly certified, so aptly demonstrates, this court’s time would be better spent addressing those cases which do pose a genuine issue of conflict and those which raise issues of a great and general public interest. This was precisely the intention of the framers of Ohio’s Constitution.
While the majority of cases certified to this court do present a genuine issue of conflict, this court must have a means of disposing of those cases *21which simply do not pose such a conflict. In practice, this court has developed methods to deal with such a dilemma.
For example, a certified case may be remanded pursuant to Section 6, Rule III of the Rules of Practice for the Supreme Court, to the certifying court of appeals with an order that the issue presented may be clarified by that court. And in Brown v. Borchers Ford, Inc. (1977), 50 Ohio St. 2d 38 [4 O.O.3d 89], a certified question was remanded unanswered where resolution of another point could be determinative of the action in which the certified question arose. Similarly, in Pincelli v. Ohio Bridge Corp. (1966), 5 Ohio St. 2d 41, 44 [34 O.O.2d 55], while the cause itself was decided, the certified question was left unanswered because the court held that it was “* * * not required to resolve immaterial conflicts.” In my opinion, and for the reasons set forth above, this court also has within its powers the ability to dismiss a case that does present a genuine issue in conflict.
Because my reading of Section 3(B)(4), Article IV discloses no intention which requires this court to forego a review to determine if a genuine conflict does exist, and because I find that there is no genuine issue in conflict between the cases certified, I would dismiss this cause on the grounds that this court is without jurisdiction to render a decision. The majority, in affirming, lets stand the judgment of the lower court and since a dismissal would have the same practical effect, I concur in the judgment only.
Locher, J., concurs in the foregoing opinion.

 Appellant contends that the conflict between the instant case and Cautela Bros, is as follows. In Cautela Bros., a party asserting fraudulent taking of judgment on a cognovit note was afforded relief from judgment pursuant to Civ. R. 60(B)(3); in the instant case, a party alleging that an officer of the court conspired so as to prevent a just adjudication was held to be maintainable only under Civ. R. 60(B)(5).
Appellant’s argument is not well-taken. A close examination of Cautela Bros, fails to reveal any allegation, whatsoever, or usage by the court, of the term “fraud upon the court,” which is specifically provided as a separate and distinct ground for relief from judgment within Civ. R. 60(BX5). (See, e.g., Staff Notes to Civ. R. 60[B].) At most, the appellant in Cautela Bros, alleged that the fraudulent taking of judgment on the note constituted general Civ. R. 60(B)(5) grounds for relief, thus avoiding the one-year limitation set forth in Civ. R. 60(BX3). Moreover, the court of appeals in effect concluded that such fraudulent conduct amounted to a fraud against a party, and any relief must be pursued under Civ. R. 60(BX3). This view comports with the generally accepted view concerning the fraudulent confession of judgments on cognovit notes. See, generally, 7 Moore’s Federal Practice, Part 1 (2 Ed. 1971) 514, Paragraph 60.33.
Likewise, in Laughlin, the assertion that an officer of the court perpetrated a fraud upon the court is totally absent. Rather, the court in Laughlin addressed the issue of whether a Civ. R. 60(B)(5) motion made some twenty-seven months after discovery of a fraud was timely.
Since in Cautela Bros, and Laughlin there is a noticeable absence of the specific Civ. R. 60(B)(5) allegation presented in the instant cause — namely, that a fraud was perpetrated upon the court — the cases are not conflicting and the court of appeals erred in certifying these cases as in conflict to this court. See, also, fn. 2, supra.


 The former analogous provision was Section 6 of Article IV of the Constitution of Ohio.